DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2020 has been entered.
Acknowledgment
 Claims 1, 11, 19-20 are amended and filed on 9/14/2020.
Claim Objections
Claims 19-20 are objected to because of the following informalities:
In line 1 of claim 19, the applicant identify that the claims is “currently amended”, but there is no changed in the claim.
In line 11 of claim 20, “lower upper” should read as “lower”. The applicant is advised to be consistent with terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creamer (US. 20090017422A1) in view of Bardach et al. (US. 20080044797A1)(“Bardach”).
Re claim 1, Creamer discloses a device (Fig. 1D, Fig. 1H) for treating an affected area of in a mouth of a person (gum cell, abstract, ¶0030), the device comprising: a fitting portion (a portion wherein 16a and 17a are connected, see the annotated Fig. 1H of Creamer) having an arcuate shape corresponding to a dental arche of the person (Fig. 1a, annotated Fig. 1H of Creamer, ¶0021), the fitting portion has an interior surface (Fig. 1c) facing the person's teeth and has an exterior surface facing the person's check and gums (¶0021), and the fitting portion further configured to have a front middle section with ends on either side of the front middle section (annotated Fig. 1H of Creamer), such that the ends of the fitting portion are positioned towards the person's back teeth (as the teeth will bite on 32, the ends will faces the back teeth); at least one bite flange (12a, 12b) extending from the interior surface of the fitting portion (¶0021); an upper ledge (front curved portion of 20, Fig. 1e, ¶0023) extending from the interior surface of the fitting portion (Fig. 1h) and following the arcuate shape of the fitting portion (Fig. 1e), wherein an upper surface of the upper ledge and an upper surface of the at least one bite flange are continuous with one another (Fig. 1e); a covering portion (16a, 17a) extending upwardly and downwardly from the exterior surface of the fitting portion (annotated Fig. 1H of Creamer), the covering portion further extending from the middle section toward each end of the fitting portion (annotated Fig. 1H of Creamer), such that the covering portion defines an upper surface edge and a lower surface edge along the middle section of the fitting portion (wherein the fitting portion is the portion in the middle section and it is has the edges as shows the lines in 

    PNG
    media_image1.png
    665
    850
    media_image1.png
    Greyscale

Annotated Fig. 1H of Creamer
However, Bardach an oral device (Fig. 1) wherein the device has a covering portion (out surface of 10) that contacts the mucosal tissue being treated (see Fig. 5, ¶0082, the treating area can be teeth area or mucosal, ¶0072 ). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering portion of Creamer so that the device is for treating the mucosal tissue as taught by Bardach for applying the treatment to a desired location (Bardach, ¶0082).
Re claim 6, Creamer discloses wherein the at least one bite flange further comprises a lower surface (surface of 20 that faces 17a), and wherein the at least one bite flange is configured such that, when the device is placed in the mouth of the person, the bite flange lower surface contacts lower teeth and the bite flange upper surface contacts the upper teeth (as the user bite 20, 12a, 12b, they are located between upper teeth and lower teeth, ¶0029). 
Re claim 7, Creamer discloses wherein the at least one bite flange comprises material that is more malleable than that of the fitting portion (¶0023, ¶0026-¶0027, claim 1).
Re claim 8, Creamer discloses wherein each of the upper wing portion and the lower wing portion is thinner than the fitting portion (Fig. 1D), wherein the upper wing portion is configured to extend above a gum line of the person to cover or contact a portion of an upper inner cheek (¶0025, ¶0029), and wherein the lower wing portion is configured to extend below a gum line of the person to cover or contact a portion of a lower inner cheek (¶0025, ¶0029).  
Re claim 9, Creamer discloses wherein the upper and lower wing portions are configured to cover an opening for a parotid duct and at least one salivary gland (it is understood as the device inserted between the teeth, the wings will cover most of the mouth’s parts).  
Re claim 10, Creamer discloses wherein the at least one bite flange comprises a guide ridge oriented transversely to the at least one bite flange upper surface (the edge of 20 is the guide ridge, Fig. 1h).
Re Claim 11,  Creamer discloses a method of delivering a therapeutic agent to at least a portion of a tissue of a person (¶0025, ¶0030), the method comprising: administering a therapeutically effective amount of the therapeutic agent (¶0030); and inserting, in a mouth of the person (¶0030), a device (Fig. 1D, Fig. 1H) comprising: an oral retention portion (connection between 16a and 17a, Fig. 1h) that is suitably shaped to be retained in an oral cavity for a predetermined treatment period (it is suitable to be retained in the oral cavity)) and a covering portion (16a,17a), and wherein the covering portion is further defined to have extending, from an exterior middle section of the device (annotated Fig. 1H of Creamer), ends positioned towards the back of the person's mouth (as the teeth will bite on 32, the ends will faces the back teeth, annotated Fig. 1H of Creamer), the exterior middle section of the device defining upper and lower middle section edges annotated Fig. 1H of Creamer), the covering portion being further configured with extending upper wing portions (right and left portion of 16a) positioned at each end and extending lower wing portions positioned at each end (left and right of 17a), and wherein both the upper wing portion and the lower wing portions having outer surface shapes  that define uppermost wing surface edges and lowermost wing surface edges respectfully position higher than and lower than the upper and lower middle section edges of the device, such that the upper wing portions and lower portions covering at least a portion of mucosal tissue in the person's mouth (annotated Fig. 1H, surface of 16a and 17a), but it fails to disclose that the covering portion that has at least one surface that contacts the mucosal tissue being treated with the therapeutic agent.
However, Bardach an oral device (Fig. 1) wherein the device has a covering portion (out surface of 10) that contacts the mucosal tissue being treated (see Fig. 5, ¶0082, the treating area can be teeth area or mucosal, ¶0072 ). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering portion of Creamer so that the covering portion that has at least one surface that contacts the mucosal tissue being treated with the therapeutic agent as taught by Bardach for applying the treatment to a desired location (Bardach, ¶0082).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creamer in view of Bardach and further in view of Andersen (US. 20050136381A1).
Re claim 2, Creamer fails to disclose wherein a portion of the outer surface of the covering portion comprises a micro-textured surface having a plurality of reservoir. 
However, Anderson disclose wherein a portion of the outer surface of the covering portion comprises a micro-textured surface having a plurality of reservoirs (see Fig. 1A-1B - inner face, i.e. external surface, of front walls 104/204 include minute indentations 107/207 forming a grid texture which provides reservoirs for holding dental treatment composition, ¶0041 and ¶0050, which may comprise bleaching gel or other therapeutic agent, ¶0021-¶0022 and ¶0063). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify covering portion of Creamer to include a texture out surface so that a portion of the outer surface of the covering portion comprises a micro-textured surface having a plurality of reservoir as taught by Anderson for the purpose of applying the treatment to a desired location (Andersen, ¶0041).
Re claim 3, Creamer fails to disclose a therapeutic agent disposed in the reservoirs.
However, Anderson discloses a therapeutic agent disposed in the reservoirs (dental treatment composition within the reservoirs, ¶0041 and ¶0050 - such as bleaching gel or other therapeutic agent, ¶0021-¶0022 and ¶0063).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify covering portion of  Creamer to include a therapeutic agent disposed in the reservoirs as taught by Anderson for the purpose of applying the treatment to a desired location (Andersen, ¶0041).
Re claim 4, Creamer fails to disclose a therapeutic agent disposed on the outer surface of the covering portion.
However, Andersen discloses a therapeutic agent disposed on the outer surface of the covering portion (see Fig. 1A-1B - inner face, i.e. external surface, of front walls 104/204 include minute indentations 107/207 forming a grid texture which provides reservoirs for holding dental treatment composition, ¶0041 and ¶0050 - which may comprise bleaching gel or other therapeutic agent, ¶0021-¶0022 and ¶0063, see also beads 112/212 of dental treatment composition disposed over the inner face of the front walls 104/204, Fig. 1A-1B; ¶0045-¶0046 and ¶0051).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify covering portion of  Creamer to include a therapeutic agent disposed in the reservoirs as taught by Anderson for the purpose of applying the treatment to a desired location (Andersen, ¶0041).
Re claim 5, Creamer fails to disclose wherein the therapeutic agent is an anti-mucositis agent that comprises at least one of a pharmaceutical; a cytoprotective agent; a mucoadhesive substance; a local anesthetic agent; or an antioxidant agent.
However, Andersen wherein the therapeutic agent is an anti-mucositis agent that comprises at least one of a pharmaceutical; a cytoprotective agent; a mucoadhesive substance; a local anesthetic agent; or an antioxidant agent (pharmaceutical, antimicrobial, ¶0022).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify covering portion of  Creamer to include the therapeutic agent so that the therapeutic agent is an anti-mucositis agent that comprises at least one of: a pharmaceutical; a cytoprotective agent; a mucoadhesive substance; a local anesthetic agent; or an antioxidant agent as taught by Anderson for the purpose of  applying the treatment to a desired location (Andersen, ¶0041).
Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creamer in view of Bardach and further in view of Oien et al. (US. 20070264289A1) (“Oien”).
Re Claim 12, Creamer fails to disclose wherein administering the therapeutically effective amount of the agent comprises administering a therapeutically effective amount of an anti-mucositis agent.
However, Oien discloses an oral device (Fig. 2) wherein the device has a cover portion (10) has at least one surface (12) that contacts the mucosal tissue being treated with the therapeutic agent (see Fig. 2, ¶0011, and ¶0015-¶0016) and wherein administering the therapeutically effective amount of the agent comprises: administering a therapeutically effective amount of an anti-mucositis agent (pharmaceutical, antimicrobial, ¶0017).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Creamer so that administering the therapeutically effective amount of the agent comprises: administering a therapeutically effective amount of an anti-mucositis agent as taught by Oien for applying the treatment to a desired location (Oien, ¶0017).
Re Claim 13, Creamer fails to disclose wherein administering the therapeutically effective amount of the anti-mucositis agent comprises one of administering the therapeutically effective amount of the anti-mucositis agent to treat or reduce a severity of mucositis; or administering the therapeutically effective amount of the anti-mucositis agent to inhibit or delay an onset of mucositis.
However, Oien discloses an oral device (Fig. 2) wherein the device has a cover portion  (10) has at least one surface (12) that contacts the mucosal tissue being treated with the therapeutic agent (see Fig. 2, ¶0011, and ¶0015-¶0016) and wherein administering the therapeutically effective amount of the anti-mucositis agent comprises one of: administering the therapeutically effective amount of the anti-mucositis agent to treat or reduce the severity of mucositis; or administering the therapeutically effective amount of the anti-mucositis agent to inhibit or delay the onset of mucositis (¶0045).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Creamer  so that administering the therapeutically effective amount of the anti-mucositis agent comprises one of: administering the therapeutically effective amount of the anti-mucositis agent to treat or reduce the severity of mucositis; or administering the therapeutically effective amount of the anti-mucositis agent to inhibit or delay the onset of mucositis as taught by Oien for applying the treatment to a desired location (Oien, ¶0017).
Re Claim 14, Creamer fails to disclose wherein administering the therapeutically effective amount of the anti-mucositis agent is conducted prior to chemotherapy or radiation treatment received by the person wherein the therapeutically effective amount of the anti-mucositis agent inhibits or delays the onset of mucositis.
However, Oien discloses an oral device (Fig. 2) wherein the device has a cover portion  (10) has at least one surface (12) that contacts the mucosal tissue being treated with the therapeutic agent (see Fig. 2, ¶0011, and ¶0015-¶0016) and wherein administering the therapeutically effective amount of the anti-mucositis agent is conducted prior to chemotherapy (¶0044) or radiation treatment received by the person wherein the therapeutically effective amount of the anti-mucositis agent inhibits or delays the onset of mucositis (¶0045).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Creamer  so that administering the therapeutically effective amount of the anti-mucositis agent is conducted prior to chemotherapy or radiation treatment received by the person wherein the therapeutically effective amount of the anti-mucositis agent inhibits or delays the onset of mucositis as taught by Oien for applying the treatment to a desired location (Oien, ¶0017).
Re Claim 15, Creamer fails to disclose wherein the anti-mucositis agent comprises at least one of: a pharmaceutical; a cytoprotective agent; a mucoadhesive substance; a local anesthetic agent; or an antioxidant agent.
However, Oien discloses an oral device (Fig. 2) wherein the device has a cover portion (10) has at least one surface (12) that contacts the mucosal tissue being treated with the therapeutic agent (see Fig. 2, ¶0011, and ¶0015-¶0016) and wherein the anti-mucositis agent comprises at least one of: a pharmaceutical; a cytoprotective agent; a mucoadhesive substance; a local anesthetic agent; or an antioxidant agent (¶0011).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Creamer so that the anti-mucositis agent comprises at least one of: a pharmaceutical; a cytoprotective agent; a mucoadhesive substance; a local anesthetic agent; or an antioxidant agent as taught by Oien for applying the treatment to a desired location (Oien, ¶0017).
Re Claim 16, Creamer fails to disclose wherein the therapeutic agent is an anti-leukoplakia agent.
However, Oien discloses an oral device (Fig. 2) wherein the device has a cover portion  (10) has at least one surface (12) that contacts the mucosal tissue being treated with the therapeutic agent (see Fig. 2, ¶0011, and ¶0015-¶0016) and wherein the therapeutic agent is an anti-leukoplakia agent (doxepin, ¶0017, diclofenac ¶0019).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Creamer  so that the therapeutic agent is an anti-leukoplakia agent as taught by Oien for applying the treatment to a desired location (Oien, ¶0017).
Re Claim 17, Creamer discloses wherein administering the therapeutically effective amount of the agent comprises: a) applying the agent to a portion of the mucosal tissue prior to inserting the device in the mouth of the person; - 27 -ELI-004USb) applying the agent to an outer surface of the device prior to inserting the device in the mouth of the person (Creamer, ¶0029); or c) prior to inserting the device in the mouth of the person: applying a first amount of the agent to the portion of the mucosal tissue; and applying a second amount of the agent to the outer surface of the device.
Re Claim 18, Creamer discloses wherein administering the therapeutically effective amount of the agent comprises administering the agent as any one of: a mouthwash; a lozenge; a tablet; a paste; a liquid rinse; a suspension; or a gel (¶0030).
Re Claim 19, Creamer discloses wherein the dental device comprises: a fitting portion (connection between 16a and 17a, Fig. 1h) having an arcuate shape corresponding to a dental arche of the person and at least one covering portion (¶0021, Fig. 1a), the covering portion (front 16a, 17a) having a respective outer surface (Fig. 1f), an upper wing portion (16a) and a lower wing portion (17a); at least one bite flange extending (12a, 12b) from an interior surface of the fitting portion (¶0021); an upper ledge (20, ¶0023) extending from the interior surface of the fitting portion and following the arcuate shape of the fitting portion (annotated Fig. 1H of Creamer), wherein an upper surface of the upper ledge and an upper surface of the at least one bite flange are continuous with one another  (Fig. 1e), wherein the at least one covering section is more flexible than the fitting portion (the upper free edge of 16a, the lower free edge of 17a are more flexible than the section close to 20, ¶0023, ¶0024), and wherein a portion of the respective outer surface of the at least one covering portion is in contact with the portion of the mucosal tissue (as the device in the mouth the outer surface of 16a, 17a will be contact with the mucosal).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creamer in view of Bardach and further in view of Silverman (US. 20090074679).
Re Claim 20, a kit for delivering a therapeutic agent to a tissue of a person (Fig. 1D, Fig. 1H, ¶0030), the kit comprising: a therapeutically effective amount of the therapeutic agent (¶0029); a device (Annotated Fig. 1H of Creamer), comprising: a fitting portion (portion at the connection between 16a and 17a, Fig. 1h) having an arcuate shape corresponding to the dental arche of the person (Fig. 1h) , the fitting portion have an interior surface facing the person's teeth (inner surface, Fig.1c, ¶0021) and an exterior surface facing the person's check and gums  (¶0021) and the fitting portion further configured to have ends on either side of the arcuate shape (annotated Fig. 1H of Creamer), such that the ends of the fitting portion are positioned towards the person's back teeth (as the teeth will bite on 32, the ends will faces the back teeth), the exterior surface further defining a middle section positioned between the ends and configured to have a middle upper surface edge and a middle lower upper surface edge (Annotated Fig. 1H of Creamer); at least one bite flange extending from the interior surface of the fitting portion (front curved portion of 12); an upper ledge (20, ¶0023) extending from the interior surface of the fitting portion and following the arcuate shape of the fitting portion (Fig. 1h), wherein an upper surface of the upper ledge and an upper surface of the at least one bite flange are continuous with one another (Fig. 1h), a covering portion (16a, 17a) extending from the exterior surface of the fitting portion (annotated Fig. 1H of Creamer), the covering portion extending toward each end of the fitting portion (annotated Fig. 1H of Creamer), the covering portion further having an upper wing portion (16a, annotated Fig. 1H of Creamer), positioned at each end of the fitting portion and extending to a position higher than the fitting portion (annotated Fig. 1H of Creamer), and the covering portion further having a lower wing portion (17a , annotated Fig. 1H of Creamer), positioned at each end of the fitting portion and extending to a position lower than then fitting portion (annotated Fig. 1H of Creamer), wherein the upper wing portion and the lower wing portions having a defined outer surface shape to cover the mucosal tissue of the person's mouth (annotated Fig. 1H of Creamer), and wherein the at least one covering section is more flexible than the fitting portion (the upper free edge of 16a, the lower free edge of 17a are more flexible than the section close to 20, ¶0023, ¶0024), but it fails to disclose that the device is for treating the mucosal tissue and a printed instructions on how to use the device to administer the therapeutic agent to the mucosal tissue of the person.
 However, Bardach an oral device (Fig. 1) wherein the device has a covering portion (out surface of 10) that contacts the mucosal tissue being treated (see Fig. 5, ¶0082, the treating area can be teeth area or mucosal, ¶0072 ). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering portion of Creamer so that the covering portion that has at least one surface that contacts the mucosal tissue being treated with the therapeutic agent as taught by Bardach for applying the treatment to a desired location (Bardach, ¶0082).
However, Silverman teaches an oral treatment system (Fig. 1; ¶0019) comprising a therapeutic agent (treatment agent providing in a separate container 22, ¶0020 ¶0021or directly on the microtray 24 as a coating 24S, ¶0028; Fig. 1), a tray device for covering the teeth and gums (microtray 24 is wrapped around the teeth and over the gums in the manner of a tray, ¶0028-¶0029; Fig. 1 and 3), and printed instructions on how to use the device to administer the therapeutic agent (printed sheet or booklet provides directions for use, ¶0032) in order to indicate proper use of the system to the user and prevent improper use (¶0055). 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Creamer so that the printed instructions on how to use the device to administer the therapeutic agent to the mucosal tissue of the person as taught by Silverman for the purpose of indicating a proper use of the system to the user and prevent improper use (Silverman, ¶0055).
Response to Arguments
Applicant's arguments filed 9/14/2020 have been fully considered but they are not persuasive. 
The applicant argues in page 9-10 with the newly added limitation with respect to “upper and lower portion surface edge” and “upper and lower wings is higher and lower than the middle portion of the fitting portion” that Creamer fails to disclose. This is found not persuasive as you can see in the annotated Fig of Creamer above how the examiner is interpreting this limitation. Note: the applicant is advised to further define the structurally with a distinguishing elements of the device. Also, the usage of word “portion”, “section” are too general such that make the examiner to uses for example a line as a portion or section.
Also, the applicant in page 11 argues with respect to the wings are located in the middle section not above or lower than the edges of the middle section. This is not persuasive as the middle section as the examiner is the middle from the top of lower. It seems that the applicant want to consider that the middle section between the right and left section. If this is the case, then the applicant is asked to further define the middle section with respect to the symmetrical line that divide the device to left half and right half.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783